Exhibit 10.3 Agency Agreement Addendium ENERGIZ INTERNATIONAL INC. ADDEDUM 2 This Addendum is made and entered into as of this may 5, 2010 (hereinafter referred to as "Effective Date") by and between: ENERGIZ INTERNATIONAL Inc. (hereinafter referred to as "ENERGIZ") having its European office 33 avenue Duquesne 75007 Paris, France represented by Mr. Pierre Villeneuve its CEO on the one Part, and EEE ltd (hereinafter referred to as "AGENT"), having its head office, represented by Mr. David Brown its CEO on the other Part, ENERGIZ and AGENT individually referred to as "Party" and collectively as "Parties". WITNESSETH WHEREAS ENERGIZ has signed an Agency agreement on December 16th 2009 THEREFORE, IT HAS BEEN AGREED AS FOLLOWS: To extend to the agreement to November 30th 2010. For ENERGIZ INTERNATIONALFor AGENT /s/ Pierre Villeneuve /s/ David Brown Name: Pierre Villeneuve Name: David Brown Position: Managing DirectorPosition: Managing Director
